Title: To James Madison from James Monroe, [ca. 6 December 1816]
From: Monroe, James
To: Madison, James


        
          [ca. 6 December 1816]
        
        I saw Mr Bishop this morning, on the subject of his late letter to me, communicated to Mr Crawford.
        I told him that no opinion had been formd against him, & that the representation to his prejudice, which had been made to the dept. of the Treasury, & sent to him by Mr Crawford, had been sent to him, in a spirit of candour, to enable him to give such explanation, as he might think proper: that kindness was shewn to him, by the communication.
        It will be proper for Mr. Crawford to return me the papers, except the originals, relating to Mr Bishops conduct, that is, those making the charges against him, which he ma⟨y⟩ keep, sending me copies of them, to be […] deliverd to Mr Bishop. A note to me, stating the fact, that he has retaind the original in the office, it being proper so to do, […], copies of them for Mr Bishop, will […] reason to him, as I presume, for not […] originals, as I infer from […] wished to do.
      